Martin, J.,

delivered the opinion of the court.
The defendant and appellant is sued as the acceptor of a bill of exchange, and seeks the reversal of the judgment against him on two grounds :
1. That his plea to the jurisdiction of the court was improperly tried in his absence, and without his having had legal notice of trial.
2. The signature of Henshaw, the payee of the bill, and the plaintiffs’ endorser, is not legally proven.
J. As to the plea to the jurisdiction, the notice of the day fixed for trial, was served on the defendant’s attorney. It is contended, that it ought to have been served on the defendant himself. The rules'of the Commercial Court are not before us. But the circumstance complained of, was presented to the consideration of the judge, in a motion for a new trial, and he held that the notice was regular.
II, Henshaw’s signature was proved by a witness who did not state by what means he had acquired a knowledge of Henshaw’s hand-writing. Had the witness been interrogated as to those means, and failed to give a satisfactory answer-, his testimony must have had no weight. But the manner in which he swore, made him obnoxious to the penalty of perjury, if, in reality, he had no knowledge of the handwriting of the endorser. This, in our opinion, is sufficient to entitle him to credit, if the party against whom he is offered, did not see fit to examine him, in regard to his means of knowledge.
It is, therefore, ordered, adjudged and decreed, that the judgment of the Commercial Court be affirmed, with costs.